Case: 17-13128    Date Filed: 04/16/2019   Page: 1 of 9


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-13128
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:17-cr-20178-KMW-1


UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                      versus

HUBERT YOUTE,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (April 16, 2019)

Before MARCUS, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:

      Hubert Youte appeals his conviction for making a false statement to a U.S.

customs official. He raises arguments about the reasonableness of the search of his
              Case: 17-13128    Date Filed: 04/16/2019   Page: 2 of 9


shipboard quarters, the adequacy of his Miranda warnings, and the sufficiency of

the evidence to convict him. Because we conclude that these arguments fail, we

affirm.

      Youte, a national of Haiti whose first language is Haitian Creole, was an

able seaman on board a freighter docked in Miami. When U.S. customs officials

arrived to conduct a routine outbound inspection of the freighter, customs agent

Angel Rodriguez remembered Youte from previous inspections and thought his

demeanor seemed odd this time. According to Rodriguez’s later testimony, Youte

looked upset that customs officials were on board. Rodriguez questioned Youte in

Youte’s cabin in English and had no difficulty conversing. After Youte told

Rodriguez that everything in the cabin was his, Rodriguez asked him if he was

carrying more than $10,000. Youte said no. When asked how much money he did

have, Youte produced about $2,000 from a pillowcase. Asked if he had any more

money, Youte produced $42 from his shirt pocket. Asked again, he produced $200

from a pair of jeans lying nearby. Rodriguez then asked three more times if Youte

had disclosed all of the money he had, and Youte said yes. Rodriguez and his

partner searched Youte’s cabin and discovered a Tide detergent box, taped shut

with a lot of clear tape. They cut the box open and found it contained $36,930 in

cash. Youte immediately began to repeat, “Talk to Jeff,” and the officers escorted

him off the ship.


                                         2
                Case: 17-13128       Date Filed: 04/16/2019      Page: 3 of 9


       In the customs office, Youte was interviewed by three agents including

Jacque Philippe, who is a native speaker of Haitian Creole but is not trained as a

translator. Youte told Philippe that he did not know how to write, that he did not

know how to speak English, and that he only spoke Creole. Philippe then read

Youte his Miranda rights in Creole by extemporaneously translating the English

waiver form, since the Creole form was unavailable. Philippe paused several times

to ask Youte whether he understood; Youte said he did and marked the waiver

form. Youte then agreed to speak with the agents. He told them that he knew that

the Tide box contained money and that he was bringing it to Haiti at the request of

a former coworker named Jeff, who was flying to Haiti and planned to receive the

box from Youte there.

       Youte was charged with bulk cash smuggling, 31 U.S.C. § 5332(a), and

making a false statement, 18 U.S.C. § 1001(a)(2). Before trial, Youte

unsuccessfully moved to suppress the cash and his post-Miranda statements. After

the government presented its evidence at trial, the district court granted Youte’s

motion for a judgment of acquittal on the cash smuggling charge, finding that the

government had not proved Youte’s knowledge of the currency reporting

requirement, an essential element of the crime. 1 The jury convicted Youte on the



1
 See 31 U.S.C. § 5332(a)(1) (requiring “intent to evade a currency reporting requirement under
section 5316”). A report is required when a person knowingly transports “monetary instruments
                                               3
                 Case: 17-13128        Date Filed: 04/16/2019         Page: 4 of 9


false statement charge. He was sentenced to time served, and he lost his work visa

as a result of the conviction. This is Youte’s appeal.

       Youte first argues that the currency evidence should have been suppressed as

the fruit of an unreasonable search. He asserts that the customs officials lacked

reasonable suspicion to enter and search his living quarters on board the vessel. We

review the denial of a motion to suppress evidence under a mixed standard of

review: the district court’s findings of fact are reviewed for clear error, while its

application of the law is reviewed de novo. United States v. Pierre, 825 F.3d 1183,

1191 (11th Cir. 2016).

       As Youte acknowledges, his position is foreclosed by our precedent in

United States v. Alfaro-Moncada, 607 F.3d 720 (11th Cir. 2010). In that case we

held that, under the border search exception, 2 searches of a crew member’s

onboard cabin at the U.S. border do not require reasonable suspicion. Id. at 728–

32. Under our prior panel precedent rule, we are bound by our published decisions

that have not been overruled by the Supreme Court or our en banc Court. United




of more than $10,000 at one time . . . from a place in the United States to or through a place
outside the United States.” 31 U.S.C. § 5316(a)(1)(A).
2
  “[T]he Fourth Amendment’s balance of reasonableness is qualitatively different at the
international border . . . . Routine searches of the persons and effects of entrants are not subject
to any requirement of reasonable suspicion, probable cause, or warrant.” United States v.
Montoya de Hernandez, 473 U.S. 531, 538 (1985).
                                                  4
              Case: 17-13128      Date Filed: 04/16/2019   Page: 5 of 9


States v. Romo-Villalobos, 674 F.3d 1246, 1251 (11th Cir. 2012). Accordingly, the

district court did not err in denying Youte’s motion to suppress on these grounds.

      Second, Youte argues that his post-Miranda statements should have been

suppressed because the poorly translated Miranda warnings he received were

inadequate. Again, we review findings of fact for clear error and conclusions of

law de novo. United States v. Barbour, 70 F.3d 580, 584 (11th Cir. 1995). We

assess the “‘totality of the circumstances,’ construing the facts in the light most

favorable to the party prevailing below.” Id. (quoting Fare v. Michael C., 442 U.S.

707, 725 (1979)).

      We conclude that the warnings Youte received were adequate under

Miranda, which announced that, before questioning, an individual must be warned

“that he has the right to remain silent,” “that anything said can and will be used

against the individual in court,” “that he has the right to consult with a lawyer and

to have the lawyer with him during interrogation,” and “that if he is indigent a

lawyer will be appointed to represent him.” Miranda v. Arizona, 384 U.S. 436,

467–68, 469, 471, 473 (1966). The Supreme Court has clarified that Miranda

requires not a “talismanic incantation” but rather that the warnings “reasonably

‘conve[y] to [a suspect] his rights as required by Miranda.’” Duckworth v. Eagan,

492 U.S. 195, 203 (1989) (quoting California v. Prysock, 453 U.S. 355, 359, 361




                                           5
                Case: 17-13128        Date Filed: 04/16/2019       Page: 6 of 9


(1981)) (alterations in original). The warnings given to Youte in Creole met this

standard.

       Youte argues that he was not adequately warned that his statements could be

used against him in court because Philippe translated that part of the warning

incompletely. According to the interview transcript and its translation, Philippe

said, “Nan pot bagay ou di nou . . . Nou ka used li nan kot, nan tribinal la,” to

convey, “Anything you tell us . . . We can use it in court.” He did not translate used

into Creole and he did not specifically say that Youte’s statements could be used

against him in court. We find, however, that neither shortcoming of the translation

was fatal to conveying the relevant information, since Youte repeatedly told his

interviewers that he understood and never appeared confused or asked for

clarification.3 Miranda itself instructs that this part of the warning “is needed in

order to make him aware not only of the privilege [against self-incrimination], but

also of the consequences of forgoing it.” 384 U.S. at 469. Agent Philippe’s

statement adequately conveyed those consequences.

       Youte also argues that he was not adequately warned that he was

unconditionally entitled to have a lawyer with him during interrogation. Agent

Philippe stated in Creole, “You have the right to contact an attorney before you

3
  His understanding may reasonably be explained by the district court’s factual finding, not
clearly erroneous, that Youte understood some spoken English, as evidenced by Youte’s
interactions and conversation in English with Rodriguez on board the ship.

                                                6
                 Case: 17-13128        Date Filed: 04/16/2019       Page: 7 of 9


make any statements.4. . . You have the right to have an attorney present with you

while being questioned. . . . If you cannot pay an attorney yourself . . . they will

appoint you one before if you need one. [Umm] If you want.” We find that any

ambiguities or misstatements in Philippe’s translation were immediately corrected.

If translating “consult” as “contact” was misleading, the “right to have an attorney

present with you while being questioned” clarified the statement. And although “if

you need” an attorney was improper, it was immediately corrected to “if you

want.”

       Thus, despite the inelegant translation by Agent Philippe, neither of these

two requisite components of a Miranda warning was lacking. Cf. United States v.

Street, 472 F.3d 1298, 1311–12 (11th Cir. 2006) (warnings were inadequate where

neither how statements might be used nor whether counsel would be appointed

were mentioned at all). A suspect’s difficulties with English do not preclude the

possibility of receiving adequate Miranda warnings, especially when he

unequivocally states that he understands the rights of which he has been informed.

United States v. Boon San Chong, 829 F.2d 1572, 1573–74 (11th Cir. 1987)

(defendant was able to read rights waiver form in native language and indicated

that he understood). Given that the Supreme Court “has not dictated the words in
4
  Youte argues that Philippe here corrected himself and said, “After you give us any statements.”
It is not clear from the transcript, however, that this alteration was meant as a correction. In any
case, Philippe’s next statement, “You have the right to have an attorney present while being
questioned,” correctly stated Youte’s right to consult with an attorney and have him present with
him during interrogation as required by Miranda.
                                                 7
              Case: 17-13128     Date Filed: 04/16/2019    Page: 8 of 9


which the essential information [of the Miranda warnings] must be conveyed,”

Florida v. Powell, 559 U.S. 50, 60 (2010), the district court did not err when it

concluded that Youte received that essential information.

      Finally, Youte argues that the evidence was legally insufficient for the jury

to convict him of making a false statement under 18 U.S.C. § 1001(a)(2). We

review the denial of a motion for judgment of acquittal on sufficiency of the

evidence grounds de novo, viewing the evidence in the light most favorable to the

government, and drawing all reasonable inferences in favor of the government.

United States v. Capers, 708 F.3d 1286, 1296 (11th Cir. 2013). “The evidence need

not be inconsistent with every reasonable hypothesis except guilt, and the jury is

free to choose between or among the reasonable conclusions to be drawn from the

evidence presented at trial.” Id. at 1297. We will not overturn a jury’s verdict if

any reasonable construction of the evidence would have allowed the jury to find

the defendant’s guilt beyond a reasonable doubt. Id.

      The false statement at issue is Youte’s statement to the customs officials in

his cabin that he was not transporting more than $10,000. Section 1001 of Title 18

makes it unlawful to “knowingly and willfully . . . make[] any materially false,

fictitious, or fraudulent statement or representation” in any matter within the

jurisdiction of the federal government. 18 U.S.C. § 1001(a)(2). In order to obtain a

conviction under § 1001, the government must establish “(1) that a statement was


                                           8
                Case: 17-13128        Date Filed: 04/16/2019      Page: 9 of 9


made; (2) that it was false; (3) that it was material; (4) that it was made with

specific intent; and (5) that it was within the jurisdiction of an agency of the United

States.” United States v. Clay, 832 F.3d 1259, 1305 (11th Cir. 2016) (quoting

United States v. House, 684 F.3d 1173, 1203 (11th Cir. 2012)). The fourth

element—the only one Youte disputes—can be satisfied by circumstantial

evidence from which a reasonable jury can infer that the defendant acted

knowingly and willfully. Id. at 1309.

       We find that the jury could have reasonably inferred from the totality of the

evidence that Youte knowingly and willfully lied about transporting more than

$10,000. 5 First, Rodriguez specifically asked him if he had more than $10,000, and

he said no. Then, Youte failed to mention the Tide box as he was piecemeal

disclosing the money in his cabin—but in his later interview, he admitted that he

knew the box contained money. A reasonable jury could infer from this evasive

and inconsistent behavior that Youte must have known the box contained more

than $10,000 or else he would have been candid about its existence. The district

court did not err in denying Youte’s motion for a judgment of acquittal.

       AFFIRMED.




5
  Although the district court entered a judgment of acquittal on the bulk cash smuggling count,
for which specific knowledge of the currency reporting requirement was an element the
government failed to prove, no knowledge of any such requirement is needed in order to lie
about transporting $10,000.
                                                9